Name: Commission Regulation (EU) NoÃ 460/2012 of 29Ã May 2012 establishing a prohibition of fishing in category 9 Ã¢ pelagic freezer trawlersÃ¢ in the Mauritanian Economic Zone by vessels flying the flag of a Member State of the European Union
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  economic geography;  fisheries;  Africa;  international law
 Date Published: nan

 1.6.2012 EN Official Journal of the European Union L 142/25 COMMISSION REGULATION (EU) No 460/2012 of 29 May 2012 establishing a prohibition of fishing in category 9 pelagic freezer trawlers in the Mauritanian Economic Zone by vessels flying the flag of a Member State of the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EC) No 704/2008 of 15 July 2008 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for the period 1 August 2008 to 31 July 2012 (2) has limited the fishing opportunities for category 9 (pelagic freezer trawlers) to a reference tonnage of 250 000 tonnes. (2) Considering that on the basis of Article 2(3) of this aforementioned regulation, a supplementary a quota of 2 654 tonnes has been allocated for the period from 1 August 2011 to 31 July 2012, bringing the total reference tonnage to 252 654 tonnes (3) According to the information received by the Commission, catches reported in this fishing category by vessels flying the flag in the Member States concerned have exhausted the quota allocated for the above reference period. (4) It is therefore necessary to prohibit fishing activities for this fishing category, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member States concerned shall be deemed to be exhausted from 24 April 2012. Article 2 Prohibitions Fishing activities in category 9 by vessels flying the flag in the Member States concerned shall be prohibited as from midnight on 23 April 2012. In particular it shall be prohibited to retain on board, relocate, tranship or land fish caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2012. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 203, 31.7.2008, p. 1.